DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 9, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0338173 A1 (Chen ‘173) in view of Chen et al. US 2017/0047262 A1 (Chen ‘262).
Regarding claims 1, 2 and 6, Chen ‘173 discloses:
A method for forming a substrate structure for packaging (Figs. 2 and 3), comprising:
providing a core substrate (21), a plurality of conductive pads (211”/212) at a first surface of the core substrate, and a metal layer (22) at a second surface of the core substrate opposite to the first surface;
forming a conductive structure (26), for pasting the substrate structure onto an external component, on each of the plurality of conductive pads;
forming a molding compound (27) on the first surface of the core substrate to encapsulate the conductive structure; and
forming a plurality of packaging pads (22) by patterning the metal layer at the second surface of the core substrate.
Chen ‘173 does not disclose:
prior to forming a molding compound, attaching a semiconductor device to the first surface of the core substrate; forming the molding compound on the first surface of the core substrate to embed the semiconductor device within the molding compound and to encapsulate the conductive structure.
Chen ‘262 discloses a publication from a similar field of endeavor in which:
prior to forming a molding compound (24), attaching a semiconductor device (23) to the first surface of the core substrate; forming the molding compound on the first surface of the core substrate to embed the semiconductor device within the molding compound and to encapsulate the conductive structure (unnumbered conductive pads shown on top surface of core substrate 21) (Figs. 2A/2B).
It would have been obvious to one skilled in the art to embed the semiconductor device prior to forming the molding compound as shown by Chen ‘262 in order to provide protection to the semiconductor device and underlying pads.
(claim 2) a plurality of device-contact pads (211”/212/25); a semiconductor device (28) (Fig. 3C).
(claim 6) a plurality of conductive plugs (100) (Fig. 1).
Regarding claims 9, 14 and 19, Chen discloses:
A substrate structure for packaging (Figs. 2 and 3), comprising:
a core substrate (21), a plurality of conductive pads (211”/212) at a first surface of the core substrate, and a plurality of packaging pads (22) at a second surface of the core substrate opposite to the first surface;
a conductive structure (26), for pasting the substrate structure onto an external component, on each of the plurality of conductive pads; and
a molding compound (27) on the first surface of the core substrate and encapsulating the conductive structure.
Chen ‘262 discloses a publication from a similar field of endeavor in which:
a semiconductor device (23) attached to the first surface of the core substrate (21); and wherein the semiconductor device is embedded within the molding compound (24). (Figs. 2A/2B).
It would have been obvious to one skilled in the art to embed the semiconductor device prior to forming the molding compound as shown by Chen ‘262 in order to provide protection to the semiconductor device and underlying pads.
(claim 14) para 0039
(claim 19) a plurality of semiconductor chips (23).
Regarding claim 20, Chen ‘173 discloses:
the conductive structure protrudes from a surface of the molding compound, wherein the conductive structure is used for pasting the substrate structure onto an external component (para 0050).
Although Chen does not specifically disclose “in a direction perpendicular to the first surface of the core substrate, a dimension of a portion of the conductive structure protruding from the surface of the molding compound is in a range of approximately 10 um to 100 um”, Chen does give insight into the conductive structures can be exposed from the molding compound in para 0050. As a result, it would have been obvious to one skilled in the art to since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, although Chen does not specifically disclose “the plurality of semiconductor chips includes at least two NAND dies”, Chen does provide evidence in para 0046 that chip 23 can be formed of various device types. As a result, it would have been obvious to one skilled in the art to determine the NAND memory dies as an option based on Chen’s disclosure.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘173/Chen ‘262, as applied to claims 1 and 9 above, in view of Horiuchi et al. US 2011/0018144 A1.
Regarding claim 5, Chen ‘173/Chen ‘262 does not disclose:
forming a second solder resist (SR) layer on the second surface of the core substrate, wherein each packaging pad is at least partially uncovered by the second SR layer; and when patterning the metal layer, forming a plurality of second conductive lines at the second surface of the core substrate, wherein each second conductive line is covered by the second SR layer and electrically connected to a packaging pad for signal exchange.
Horiuchi discloses a publication from a similar field of endeavor in which:
forming a second solder resist (SR) layer (17) on the second surface of the core substrate (13, 14, 15, 16), wherein each packaging pad (25) is at least partially uncovered by the second SR layer; and when patterning the metal layer, forming a plurality of second conductive lines (extended portion of 25 shown) at the second surface of the core substrate, wherein each second conductive line is covered by the second SR layer and electrically connected to a packaging pad for signal exchange (Figs. 13 and 14).
It would have been obvious to one skilled in the art to employ the first solder resist of Horiuchi on the conductive pads and device-contact pads of Chen ‘173/Chen ‘262 to provide further protection to the pads/conductive lines during further package processing while allowing high reliability of the solder ball processing.
Regarding claim 13, Chen ‘173/Chen ‘262 discloses:
a plurality of conductive plugs (100) formed through the core substrate, wherein each conductive plug connects a conductive pad of the plurality of conductive pads with a corresponding packaging pad (Fig. 1).
Chen does not disclose:
a second solder resist (SR) layer, formed on the second surface of the core substrate, wherein each packaging pad of the plurality of packaging pads is at least partially uncovered by the second SR layer;
a plurality of second conductive lines formed at the second surface of the core substrate, wherein each second conductive line is covered by the second SR layer and electrically connected to a packaging pad for signal exchange.
Horiuchi discloses a publication from a similar field of endeavor in which:
a second solder resist (SR) layer (17), formed on the second surface of the core substrate, wherein each packaging pad (25) of the plurality of packaging pads is at least partially uncovered by the second SR layer;
a plurality of second conductive lines (extended portion of 25 shown) formed at the second surface of the core substrate, wherein each second conductive line is covered by the second SR layer and electrically connected to a packaging pad for signal exchange.
It would have been obvious to one skilled in the art to employ the first solder resist of Horiuchi on the conductive pads and device-contact pads of Chen ‘173/Chen ‘262 to provide further protection to the pads/conductive lines during further package processing while allowing high reliability of the solder ball processing.

Allowable Subject Matter
Claims 3, 4, 7, 8, 10-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or clearly suggest the limitations of claim 3 stating “further including: forming a first solder resist (SR) layer on the first surface of the core substrate, wherein the plurality of conductive pads is at least partially uncovered by the first SR layer, and the plurality of device-contact pads is at least partially uncovered by the first SR layer, wherein the conductive structure on each conductive pad includes a portion protruding from a top surface of the first SR layer, and the first SR layer, the plurality of conductive pads, and the plurality of device-contact pads are coplanar at the first surface”; of claims 7 stating “wherein: in a direction perpendicular to and away from the first surface of the core substrate, a portion of the conductive structure exceeds a top surface of the semiconductor device by a thickness; and the method further comprises: after forming the plurality of packaging pads at the second surface of the core substrate, removing a portion of each conductive structure at the first surface of the core substrate with the semiconductor device embedded within the encapsulation layer”; of claim 8 stating “wherein the molding compound includes a plurality of molding compound portions, and adjacent molding compound portions are separated apart by a trench and are together on the first surface of the core substrate”; of claim 10 stating “further including: a plurality of device-contact pads at the first surface of the core substrate; a first solder resist (SR) layer formed on the first surface of the core substrate, wherein the plurality of conductive pads is at least partially uncovered by the first SR layer, and the plurality of device-contact pad is at least partially uncovered by the first SR layer, wherein the semiconductor device is connected to at least one device-contact pad of the plurality of device-contact pads”; and of claim 15 stating “packaging a plurality of semiconductor chips onto the substrate structure at the second surface of the core substrate; and after the packaging at the second surface of the core substrate, removing a portion of the molding compound to expose a portion of the conductive structure at the first surface of the core substrate”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894